Citation Nr: 1324624	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and an anxiety disorder.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for a lung condition, to include as secondary to asbestos and herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to service connection for PTSD, depression, bilateral hearing loss, and a lung condition.  That same month, notice of November 2007 decision was provided to the Veteran and his representative/Power of Attorney (POA) who at that time was The American Legion.  

The Veteran filed a timely Notice of Disagreement with the November 2007 determination in October 2008 and the RO issued a Statement of the Case in February 2009, but the RO found that the Veteran did not file a timely substantive appeal (VA Form 9 or its equivalent).  Thus, the RO determined that the November 2007 rating decision became final and accepted July 2009 correspondence as a new claim for benefits.  In a September 2009 rating decision, the RO denied the claims based on a finding that the Veteran did not submit new and material evidence to reopen the previously denied claims.  The Veteran timely appealed that determination, but only with respect to the issues of service connection for PTSD and depression.  

However, because of a procedural defect explained in detail below, the Board finds that the November 2007 rating decision did not become final and the time limit for filing a substantive appeal to the Board with respect to the November 2007 decision has not yet begun to toll.  In essence, the appeal in this case stems from the November 2007 rating decision which denied the Veteran's original claims of service connection.  

As noted above, the RO issued a rating decision in November 2007 that denied claims of service connection for PTSD, depression, hearing loss and a lung condition.  After the November 2007 decision, and notice thereof, was issued, the Veteran revoked The American Legion's POA and submitted a new VA Form 21-22 in September 2008 assigning the Disabled American Veterans (DAV) as his new representative/POA.  A few weeks later, on September 30, 2008, the RO received correspondence from the DAV, the Veteran's new representative/POA, indicating the Veteran's disagreement with the November 2007 decision, with respect to the denial of service connection for depression, PTSD, hearing loss and a lung condition.  An ink stamp on that document reflects that the Veteran's NOD was recorded on October 9, 2008.  In February 2009 the RO issued a Statement of the Case (SOC) in response to the Veteran's NOD.  Significantly, however, the cover letter accompanying the SOC reflects that the RO copied (cc'd) The American Legion and not DAV.  Thus, it appears that the RO sent the SOC to The American Legion, and not the Veteran's current POA, the DAV.  This could legitimately explain why the DAV did not file a timely substantive appeal with respect to the November 2007 rating decision.  Moreover, in July 2009 correspondence to the RO, the DAV specifically requested the RO to take action on the Veteran's claims of service connection for bilateral hearing gloss, PTSD, depression and asbestosis.  

Consequently, the matter of service connection for depression, PTSD, hearing loss and a lung condition remained in appellate status.  Importantly, the issuance of the September 2009 rating decision did not satisfy the Veteran's disagreement with the November 2007 rating decision, and therefore the NOD was not extinguished; and, the November 2007 rating decision did not became final.  see Myers v. Principi 16 Vet. App. 228 (2002) (if NOD is filed that transfers jurisdiction to Board, further RO actions which do not grant the benefit sought are insufficient to resolve the appeal that remains pending before the Board).  As noted above, the only exception to the above finality rules arises when an apparently final prior decision was not in fact final.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (citing Myers v. Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal.  Id.  The Myers Court held that because of the unacted upon appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim had become final, thus allowing a claim for an earlier effective date based on disagreement with a later decision.  Id.  

The time for appealing either an RO or a Board decision does not run if VA failed to provide information or material critical to the appellate process.  See Tablazon v. Brown, 8 Vet. App. 359 (1995) (because the VA did not furnish the Veteran with a statement of the case, he was unable to file a "formal appeal" with the Board and the RO rating decision did not become final).

In this case, VA failed to provide the SOC to the correct POA.  Therefore, the DAV was unable to file a "formal appeal" with the Board and the November 2007 rating decision is not final.  

As noted below, the claim of service connection for PTSD includes depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, there is evidence of a diagnosis of depressive disorder, anxiety and PTSD.  Hence, while the November 2007 rating decision separately addressed entitlement to service connection for PTSD and depression, the Board has now characterized the appeal as encompassing the matters set forth on the title page.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a bilateral hearing loss disability and a lung condition to include as secondary to asbestos and/or herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's account of his claimed stressors, including having been continuously harassed by his commanding officer in service, are not credible.

2.  The Veteran did not serve in combat with the enemy during service and the diagnosis of PTSD in accordance with DSM-IV is not supported by any corroborated stressor.

3.  The competent medical evidence of record establishing a nexus between the Veteran's anxiety disorder and depressive disorder, and service is based on the Veteran's reported history which has not been corroborated, and which is not credible.

4.  The Veteran's POA service representative did not receive the February 2009 statement of the case.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  PTSD, anxiety disorder and depression were not incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).








 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant a pre-rating notice by letter dated May 2007.  The notice letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice regarding the different requirements necessary to substantiate a claim of service connection for PTSD, and requested that the Veteran complete the enclosed stressor questionnaire.  Finally, the May 2007 letter also provided the Veteran with notice of all five elements of a service connection claim including the assignment of disability ratings and effective dates for all service-connected disabilities. 

VA outpatient treatment records were obtained and the Veteran prepared a stressor statement.  The Veteran reported harassment by his supervisor, and being shown a string of Vietnamese ears and a shrunken head.  

In a subsequent letter sent to the Veteran in September 2010, the RO recognized that the Veteran's PTSD claim was predicated on a claimed personal assault by his commanding officer; and, as such, provided notice of alternative means of obtaining corroborating evidence that a claimed in-service stressor based on a personal assault occurred.  In the September 2010 letter, the Veteran was requested to identify any possible sources of information and evidence such as police reports or medical treatment records for assault.  He was also requested to send any supporting statements from any individuals with whom he may have discussed the incident; and, if applicable, to furnish copies of any correspondence that he may have sent to close friends of relatives in which he related information about the incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.   Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.  

In an October 2010 memorandum, the RO indicated that the Veteran's Social Security Administration (SSA) records were unavailable; however, a review of the claims file reveals that many, if not all, of those records were already associated with the claims file in conjunction with the Veteran's 1994 claim for non-service-connected pension.  

The Veteran also submitted lay statements in support of his claims.  

The Veteran's claim was developed, with a VA examinations conducted in July 2007, and in April 2011.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, to the extent that they were available; assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion.  The Veteran was afforded an opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran did not provide sufficient information regarding his stressors to trigger any duty to contact JSRRC in an attempt to verify the Veteran's stressors.  He did not provide specific dates and his description of events was too vague to warrant attempted corroboration by the JSRRC.  The service treatment records do not contain a separation examination and the RO made a formal finding in April 2010 that no additional service treatment records were located.  A PIES request indicated that all the records had been sent, and the Veteran did not respond to a request to obtain any STRs in his possession.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II.  Service Connection - PTSD, Anxiety and Depression

The Veteran seeks service connection for PTSD and depression.  As noted above, the RO denied these claims in a November 2007 rating decision.  The RO ultimately determined that the November 2007 rating decision became final because the Veteran did not submit a timely substantive appeal to the Board.  Then, the RO subsequently denied the claims on a new and material basis in a September 2009 rating decision.  However, as noted in the Introduction Section above, a procedural error by the RO likely resulted in the DAV's failure to provide a timely substantive appeal.  As such, the November 2007 rating decision is not final, and this is an original claim for service connection.  

If a decision by the RO goes unappealed, it is final.  An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.  As noted above, the DAV did not timely file a substantive appeal on the Veteran's behalf, most likely because they never received a copy of the SOC.  Although the Veteran is capable of also timely filing a substantive appeal on his own behalf, assuming that he did, in fact, receive the February 2009 SOC, the claims file reflects that the DAV has regularly addressed procedural matters such as filing the NODs and cover letters accompanying claims, etc.  For this reason, the Veteran's failure to timely file a substantive appeal with respect to the November 2007 rating decision should not be dispositive of whether the decision is final.  

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  The only exception to the above finality rules arises when an apparently final prior decision was not in fact final.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (citing Myers v. Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal.  Id.  The Myers Court held that because of the unacted upon appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim had become final, thus allowing a claim for an earlier effective date based on disagreement with a later decision.  Id.  

With regard to the underlying claim of service connection for an acquired psychiatric disorder to include PTSD, depression and anxiety, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including psychoses, for example, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

To summarize, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service, including depressive disorder and/or anxiety disorder, also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997)  (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102 .

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection for PTSD, as opposed to other acquired psychiatric disorders, requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2012).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2012); see also, 38 U.S.C.A. § 1154(b) (West 2002).  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  In July 2010, VA amended 38 C.F.R. § 3.304(f), which concerns establishing entitlement to benefits for post-traumatic stress disorder, to add subsection (f)(3).  Section 3.304(f)(3) reduces "the burden of showing the occurrence of an in-service stressor if the claimed stressor is related to fear of hostile military or terrorist activity, and is consistent with the places, types, and circumstances of the veteran's service."  Stressor Determinations for Post-traumatic Stress Disorder, 74 Fed.Reg. 42,617, 42,618 (Aug. 24, 2009) (proposed rule); see also  Nat'l Org. of Veterans' Advocates v. Sec'y of Veterans Affairs, 669 F.3d 1340, 1344 (Fed.Cir.2012).

The addition of subsection (f)(3) "is 'liberalizing' in that it allows, in some circumstances, for a noncombat veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a [post-traumatic stress disorder] diagnosis and that symptoms are related to that stressor."  Ervin v. Shinseki, 24 Vet. App. 318, 320 (2011) (citing 75 Fed.Reg. 39,843 (July 13, 2010)).

The Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, that he was continuously harassed by his commanding officer during service aboard a Navy ship.  

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.   Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.  

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2012).

[Parenthetically, the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims. The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f)(3) , VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The question, therefore, is whether the Veteran has a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and is supported by the findings of a medical examiner.  Or, whether the Veteran has some other acquired psychiatric disorder that is related to service.  

Service treatment records (STRs) show no complaints of, treatment for, or a diagnosis of a psychiatric disorder.  The personnel records show that the Veteran served aboard two Navy ships during active service, the second of which was stationed in the waters off the coast of Vietnam.  The Veteran was given both non-judicial punishment and several court martials on multiple occasions beginning only a few months after entry into service for several periods of being absent without leave (AWOL).  The personnel records show that the Veteran served aboard the USS Canberra beginning in May 1969.  In August 1969, he received a Special Court Martial for an unauthorized absence from July 17, 1969 to August 2, 1969.  He was confined from August 15, 1969 to August 29, 1969.  In October 1969, the Veteran was transferred to the USS O'Brien.  He received a non-judicial punishments for unauthorized absences in February 1970 and April 1970.  He was also AWOL from May 11, 1970 to May 21, 1970 and from May 24, 1970 to June 17, 1970.  He was confined from June 25, 1970 to August 17, 1970, and received a Special Court Martial in July 1970.  The Veteran was finally discharged in September 1970.  The record also shows that the Veteran was placed in the brig for a period of time after being apprehended by civilian authorities during a period of AWOL.  The Veteran was eventually discharged in September 1970 under honorable conditions at the convenience of the Government and was not recommended for reenlistment due to inability to adapt to military service and substandard performance.  The Veteran has consistently reported these findings to the VA examiners who have examined the Veteran in conjunction with his claim of service connection for PTSD.  

The service treatment records do not contain a separation examination and the RO has made a formal finding that no additional service treatment records are available.  

In a December 1994 claim for non-service-connected pension, the Veteran reported that he was totally disabled as a result of a back disability, and he also indicated that he had suffered from depression for many years, noting that his depression resulted from the pain associated with the back injury.  Records obtained in conjunction with a claim for Social Security Disability benefits show that the Veteran reported depression, but no mental health treatment or psychiatric hospitalization.  A May 1993 private examination report notes that the Veteran referred to the death of his girlfriend as a cause of his depression.  The examiner found no evidence of a personality disorder and no evidence of a somatoform disorder.  The examiner concluded that the Veteran was suffering from degenerative disc disease related to a back injury suffered in 1986; and, that he was moderately depressed over his inability to find work and his inability to find relief from his pain.  

A March 1994 letter from a private mental health care doctor indicates that the Veteran had been suffering from a significant clinical depression that began in 1987 and became much worse in 1991 after his girlfriend was killed in a train accident.  The examiner also noted evidence of alcoholism.

VA records reflect that the Veteran was an in-patient at a VA medical center in 1995 for treatment for alcohol dependence and depression.

The Veteran's claim for VA pension was granted pursuant to an April 1995 rating decision.  In April 2007, the Veteran filed claims of service connection for PTSD and depression.  

An August 2002 VA treatment record notes the Veteran's denial of past abuse issues and past sexual military trauma.  The examiner noted that the Veteran tested positive for PTSD, but also based this on the Veteran's reports of serving in combat in Vietnam.  

A September 2003 VA psychiatry consult and an October 2003 VA mental health note revealed that the Veteran's previous PTSD screens had been negative.  The reports show that the Veteran had a very long history of alcohol dependence; that he began drinking at age 7, but according to the Veteran, his drinking did not become problematic until he was 17 and in the military.  An anxiety screen noted that the Veteran did not endorse problems with panic attacks, phobias, or obsessive/compulsive behaviors.  He reported that at times, "he will get real tense when his back pain is acute."  With regard to a PTSD, screen, the Veteran reported that he was stationed offshore of Vietnam on a ship for approximately six  months and the ship was involved in both firing and being fired on.  When he was asked if anything had occurred during his military service that continued to bother him today, he replied, "The fact that I started smoking and continue to smoke."  According to the examiner, he did not endorse any specific traumatic event associated with service nor did he endorse intrusive thoughts related to Vietnam.  He indicated that he was too young at the time of service, which may have been an effort to explain his periods of AWOL and his increasing alcohol use during service.  On examination, his mood was depressed, particularly the past month since the loss of his cat.  The examiners diagnosed alcohol dependence and depression, not otherwise specified (NOS), probably secondary to his alcohol use; and, rule out major depressive disorder.  

A VA mental health provider in May 2004 determined that the Veteran did not meet the criteria for PTSD.  

In October 2006 a VA staff psychiatrist diagnosed the Veteran with bipolar II disorder, as well as alcohol dependence and anxiety disorder NOS; and, rule out PTSD.  

April 2007 was the first notation in the record regarding the claimed harassment stressor.  A VA psychiatrist in April 2007 noted the Veteran's reported stressors, which had not yet been reported to the RO.  The Veteran specifically reported to the examiner that he was repeatedly threatened with physical harm by an actively alcoholic Chief Petty Officer.  He was reportedly terrified and intensely feared for his safety.  Based on the Veteran's reported symptoms, the diagnosis included Alcohol dependence, bipolar II disorder, and chronic PTSD related to experiences while on active duty in the US Navy.  

In August 2007, the Veteran submitted a PTSD stressor form to the RO.  One of the reported stressors was that his supervisor was always threatening him and making his life miserable.  He further reported that the supervisor was often drunk and would threaten to "kick my ass."  

At a VA examination in October 2007, the examiner indicated a review of the Veteran's claims file, and the VA medical electronic records.  The examiner also conducted a psychodiagnostic interview with the Veteran and administered the Minnesota Multiphasic Personality Inventory 2; the Millon Clinical Multiaxial Inventory III, and Beck Depression Inventory II, and the Beck Anxiety Index, all in conjunction with the examination.  The examiner specifically noted the changes in diagnosis from depressive disorder prior to 2006 to bipolar disorder in October 2006 (the diagnosis of which appeared to the examiner to be solely based on the Veteran's reported history).  Additionally, the examiner noted the change from anxiety disorder NOS to PTSD in April 2007.  The examiner noted the Veteran's past history and current symptoms.  In particular, the Veteran reported that he did not start drinking on a regular basis and excessively until he was in service.  

The Veteran reported that he served aboard a naval ship off the coast of Vietnam, and that his ship fired at the enemy, and the ship was fired at by the enemy, although the ship was never hit when he was on board.  The Veteran did not sustain any combat wounds or any wounds of any nature while aboard the ship(s).  The Veteran reported the harassment stressor to the examiner with the same detail as previously noted in the record.  The Veteran added that he was young at the time and really was unsure of what the commanding officer would do.  Because of this constant fear, the Veteran reportedly tried to stay drunk all the time.  

The Veteran reported his post-service history which includes multiple drunk driving offenses, failed marriages, and a 32-month prison stint for assaulting a police officer in 1976.  He worked from 1979 to 1987, and then switched jobs, working until 1991, when he became too disabled from physical disabilities.  The Veteran admitted to problematic use of alcohol and cannabis.  He endorsed, among other things, nightmares, irritability, isolation, and hopelessness.  

After a detailed report and mental status examination, the examiner concluded that the Veteran met the DSM-IV criteria for PTSD.  He found the PTSD due to the Veteran's reported in-service harassment, because the Veteran feared for his life.  The Veteran's symptoms of PTSD, according to the examiner had remained fairly constant over the past several years.  The examiner pointed to symptoms of re-experiencing trauma in the form of nightmares and intrusive thoughts (the Veteran reported that he thought about [the harassment in service] all the time.  The examiner also noted that the Veteran experienced symptoms of avoidance or numbing, with a high level of social avoidance.  The examiner also found that the Veteran's reports of being hyper and not able to sit still for very long were examples of a high level of heightened physiological arousal.  The examiner concluded that the Veteran's PTSD symptoms occurred on a daily or more frequent basis and were moderately severe, of long-standing duration.  

With regard to the psychological testing, the examiner noted that the Veteran returned a marginally valid Minnesota Multiphasic Personality Inventory (MMPI) 2 profile.  A very low K-score and a somewhat elevated F-score indicated that the Veteran was presenting himself in a relatively unfavorable light and/or that he had a lot of severe psychological and emotional problems.  The most elevated MMPI 2 scores were on the social introversion, depression, and hypochondrias scales, in that order.  The examiner explained that individuals with elevations on these scales typically have a lot of physical complaints, are quite depressed, and also exhibit a high degree of anxiety, tenseness and nervousness.  They are often socially isolated and end to be withdrawn and seclusive.  The examiner specifically pointed out that this profile certainly fits the information that the Veteran imparted about himself during the interview.  

The examiner further noted that both of the content scales related to PTSD processes (the PK and PF scales) were significantly elevated on the MMPI 2 as were other content scales related to anxiety and to depression.  Other elevated content scales included those scales related to social discomfort and antisocial practices or tendencies.  The Work Interference Scale was also highly elevated, suggesting that the Veteran had some problems related to low self-confidence, concentration, poor support, indecisiveness, obsessiveness, tension, and pressure which would be detrimental in a competitive work environment.  

The examiner noted that the Veteran returned a valid Millon Clinical Multiaxial Inventory II protocol, although he again tended to present himself in an unfavorable light on the test.  The test again showed significant elevations in scales related to depression and anxiety, including PTSD.  The Veteran had high elevations on scales related to physical problems.  Alcohol dependence was indicated as a significant problem.  The test suggested that the Veteran had schizoid and avoidant features, as well as some self-defeating behaviors.  According to the examiner, the elevated scales were not necessarily indicative of a significant personality disorder, but could in fact be more related to his symptoms of PTSD.  The examiner indicated that the Veteran returned scores in the severe range on both the Beck Depression Inventory - II and the Beck Anxiety Index.  

The examiner concluded that the results of all of the testing were quite consistent with a diagnosis of PTSD with co-morbid depression.  The PTSD symptoms on the MMPI 2 and Millon Clinical Multiaxial Inventory III were generally in the moderately clinically elevated range.  

The examiner diagnosed PTSD, chronic and dysthymic disorder; polysubstance dependence, and schizoid, avoidant, and self-defeating personality traits, but no diagnosis of a personality disorder.  The examiner found that the Veteran presented a typical and somewhat common picture of a Veteran who had combined PTSD and depression.  The stressors to which he was exposed while enlisted it the Navy seem relatively minor; however, he was a young naïve 17-year old when he was expected to cope with the harassment that he received and instead of being able to in fact cope with it, he reacted with fear and anxiety, which over the years hardened into PTSD, as well as some chronic problematic personality features.  The examiner specifically noted, however, that his symptoms did not rise to the level necessary to actually diagnose a personality disorder.  

Significantly, the examiner specifically noted that the Veteran did not have bipolar disorder.  The examiner found no symptoms of mania or hypomania and the Veteran did not report such symptoms.  The examiner could not find adequate substantiation in the record for a bipolar II diagnosis.  The examiner doubted if the Veteran has, or ever had, bipolar disorder.  

The examiner concluded that the Veteran's symptoms of PTSD and depression are at least as likely as not caused by or a result of the experiences to which he was subjected in the Navy.  

In October 2007 the Veteran provided lay statement from girlfriends.  They commented on the Veteran's emotional state, but they do not attempt to corroborate the Veteran's claimed in-service stressors.  

A December 2010 memorandum from a VA staff psychiatrist confirms that the Veteran has been diagnosed with chronic PTSD, severe, with accompanying depression and anxiety.  The doctor noted that the Veteran was on medications to address the problems and he was responding to the medications.  The doctor also noted that the Veteran was attending the PTSD group, which was helpful to him.  

An April 2011 VA mental health note indicates diagnoses of chronic PTSD, major depression, anxiety disorder, cannabis abuse and alcohol abuse.  

At a VA examination in April 2011, the examiner found that the Veteran had a personality disorder, in addition to the other diagnosed disabilities of PTSD, depressive disorder and anxiety disorder.  

Although the April 2011 examiner found that the Veteran's harassment stressor met Criterion A (i.e., it is adequate to support the diagnosis of PTSD), the examiner determined that the Veteran did not have a diagnosis of PTSD.  

According to the examiner, the Veteran was a pleasant man and found "his honesty about his troubled past refreshing, giving his other reported problems and symptoms much credibility."  Nonetheless, the examiner did not believe that the Veteran's reported stressors rose to the level of meeting both Criterion A1 and A2.  The examiner suspected that the Veteran's main problems throughout his life had been his severe alcoholism combined with antisocial personality disorder traits that have resulted in incarcerations both during, and after service in the Navy.  

The examiner opined that the earlier reports provided by VA mental health professionals were "purer" assessments (more accurate) of the Veteran's condition and only later, perhaps with the prompting and coaching (deliberate and simply picked up) by other veterans at the scores of PTSD groups that he has attended did his subclinical traumas become reasons for him to claim PTSD.  

The examiner stated the following:

He almost met criteria for Bipolar II but his hypomania did not appear quite right and is probably more connected to his persistent anxiety.  The diagnosis of Anxiety D/O NOS was more likely than not, partially, a result of his military service as it is diagnosed primarily for the sub-threshold PTSD symptoms.  It also is there for free-floating anxiety and panic attacks with some agoraphobia.    Bottom line:  [the Veteran] does not have PTSD in this examiner's opinion but he almost has it.  He appears to have many problems but most of them he brought with him to the military and many blossomed after the military for that portion (estimated at 50 percent by this examiner) of his anxiety due to subclinical service-connected PTSD-like traumas, he should received service connection.

In summary, various VA examiners have diagnosed PTSD, anxiety, and depression, and various VA examiners have opined that the Veteran does not have PTSD.  What is most critical in this case is that none of the PTSD diagnoses are based on a corroborated stressor.  The only evidence that the Veteran's stressors occurred is the Veteran's self-reported history of those stressors.  The Veteran was notified regarding his personal assault claim, of other evidence he could obtain that might help corroborate his harassment stressor, but none of the evidence submitted provided any basis to support his allegations.  The lay statements provided by his girlfriends only addressed the Veteran's emotional state after service.  They did not provide any corroborating evidence with regard to the alleged harassment.  The Veteran provided a statement from his VA doctor that he had been diagnosed with PTSD, but again, this diagnosis is based on an uncorroborated self-reported history.  

Although the Veteran is certainly competent to state that he was harassed by his supervisor, his statements in this regard are not supported by any evidence, and are internally inconsistent with other evidence of record in which he reported no abuse issues.  Moreover, the Veteran has provided multiple reasons for his depression and prior to filing his PTSD claim, consistently reported that his depression began in 1987 due to a back disability, and got worse in 1991 when his girlfriend was killed.  These reports pre-date his PTSD claim, which was not filed until 2007.  In essence, the Veteran's statements as to the etiology and onset of his psychiatric disability at the time he was filing for SSA disability and VA pension do not include ANY mention or treatment for PTSD, and the Veteran never mentioned anything about being harassed in service.  It was only after he filed the current claim did he reach an epiphany regarding the alleged in-service life-changing series of events - where they, by his own admission, had no significance before he filed his claim.  

Further, the record shows that the Veteran did not serve in combat.  He served aboard a ship off the coast of Vietnam; and, although he claims that the ship was shot at, he also reported that the ship never took any fire.  Nevertheless, he reported to one examiner, as noted above, that he did, in fact, serve in combat; and not surprisingly, that was the basis for the PTSD diagnosis in that instance.  



In essence, based on the foregoing inconsistencies in the Veteran's statements, the Board finds that the Veteran is not credible for the purposes of corroboration of his alleged stressors.  Not only does the record show inconsistent reports about his current symptoms and past history, but the service personnel records also show numerous punishments for behavior consistent with moral terpitude.  As noted above, the Veteran was AWOL on numerous occasions, was arrested by a civilian officer, and was ultimately discharged because he was found not fit for military service.  Post-service he was incarcerated for the assault of a police officer.

Significantly, as the Veteran's statements in service, after service, and after the filing of his April 2007 claim for PTSD are inconsistent, and as the Veteran's post service self-reported history regarding the onset of depression and symptoms thereof, and the likely etiology of his depression are also inconsistent with other evidence of record, namely, the evidence after April 2007 which notes the Veteran's self-reported history of in-service harassment as the etiology of his psychiatric symptoms, with a change in diagnosis from depression to PTSD, the Veteran's self-reported history in the record lacks credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining credibility of the evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  Evidence that is not credible has no probative weight.  Stated differently, the Board attaches no evidentiary value to the Veteran's post service statemements regarding his alleged in-service traumatic events. 

Because the Veteran's stressor statements are not credible, any competent diagnosis of PTSD based on these stressors carries no probative value.  Further, the evidence of record prior to the Veteran's April 2007 claim with regard to the onset of depression is more probative than the Veteran's reports since that time.  The Veteran initially reported that his depression began in 1987 as a result of a back disability and became worse when his girlfriend was killed in 1991.  Then after he filed his claim in April 2007, he changed his story, when an additional monetary incentive was involved.  Further, as the Veteran's post-2007 diagnoses of depression and anxiety have been associated with the Veteran's description of events in service, including the alleged harassment stressors, and as the Veteran's statements of events in service, including the alleged stressors, are deemed not credible, any medical opinions making an association between the Veteran's depression and anxiety and service were founded upon an inaccurate history provided by the Veteran.  As such, these opinions also have no probative value.  

Also weighing against the Veteran's claim is the VA examination of April 2011, which found no diagnosis of PTSD, but almost.  Although this examiner found that at least part of the Veteran's anxiety disorder could be attributed to events in service, as found above, the Veteran's reports of his alleged events in service are not credible.  Thus, any diagnosis of anxiety and/or depression provided after April 2007 is again based on an inaccurate history provided by the Veteran.  

For all the foregoing reasons, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, depressive disorder, and/or anxiety disorder is denied.  


REMAND

As noted in the Introduction, the November 2007 rating decision did not become final.  In the Veteran's September 2008 NOD, he specifically disagreed with the issues of entitlement to service connection for depression, PTSD, hearing loss and a lung condition secondary to asbestos and herbicide exposure.  

The February 2009 SOC, which addressed all four issues, was sent to the wrong POA.  The claims of entitlement to service connection for depression and PTSD were subsequently denied and have been fully addressed on appeal in the foregoing decision herein.   In light of this error, however, a new SOC must be sent to the Veteran and DAV as to the issues of entitlement to service connection for bilateral hearing loss and a lung condition.  

As such, the RO is now required to send the Veteran and DAV a statement of the case as to the issues of entitlement to service connection for bilateral hearing loss and a lung condition secondary to asbestos and herbicide exposure in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  In this regard, where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

Provide the Veteran and DAV with a Statement of the Case as to the issues of service connection for a bilateral hearing loss disability and a lung condition to include as secondary to asbestos and herbicide exposure in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


